 



EXHIBIT 10.2.3
AMENDMENT AND AFFIRMATION OF GUARANTY
     This AMENDMENT AND AFFIRMATION OF GUARANTY (the “Affirmation”) is made as
of May 2, 2007, by the undersigned (“Guarantor”) for the benefit of COMERICA
BANK (“Bank”).
RECITALS
     Bank, SAFEGUARD DELAWARE, INC. and SAFEGUARD SCIENTIFICS (DELAWARE), INC.
(collectively, the “Borrower”) are parties to that certain Loan Agreement dated
as of May 10, 2002, as amended from time to time (the “Loan Agreement”).
Guarantor executed for the benefit of Bank an Unconditional Guaranty dated as of
even date with the Loan Agreement (the “Guaranty”), guarantying amounts owing by
Borrower to Bank. Borrower and Bank propose to enter into a Ninth Amendment to
Loan Agreement of even date herewith (the “Amendment”), which amends the Loan
Agreement by issuing additional credit and extending the maturity date thereof.
Bank has agreed to enter into the Amendment provided, among other things, that
Guarantor consents to the Amendment and related documents and agrees that the
Guaranty will remain effective with respect to all of the Borrower’s Obligations
(as defined in the Loan Agreement) as modified by the Amendment and otherwise.
AGREEMENT
     NOW, THEREFORE, the parties agree as follows:
     1. The last sentence of the introductory paragraph of the Guaranty is
amended to read as follows: “The liability of Guarantor hereunder shall be
unlimited. If Borrower does not pay any amount or perform its obligations in
strict accordance with the Agreements, Guarantor shall immediately pay all
amounts due thereunder (including, without limitation, all principal, interest,
and fees) and otherwise to proceed to complete the same and satisfy all of
Borrower’s obligations under the Agreements.”
     2. Guarantor consents to the execution, delivery and performance by
Borrower of the Amendment and the documents and instruments executed in
connection therewith. The Guaranty is and shall remain in full force and effect
with respect to all of Borrower’s Obligations (as defined in the Loan Agreement)
as modified by the Amendment and otherwise. Guarantor confirms that Guarantor
has no defenses against its obligations under the Guaranty.
     3. The Guaranty is and shall remain in full force and effect in accordance
with its respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Affirmation shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Guaranty, as in effect prior to the
date hereof. Guarantor ratifies and reaffirms the continuing effectiveness of
all instruments, documents and agreements entered into in connection with the
Guaranty.
     4. Guarantor represents and warrants that the Representations and
Warranties contained in the Guaranty are true and correct as of the date of this
Affirmation. Unless otherwise defined, all capitalized terms in this Affirmation
shall be as defined in the Guaranty. This Affirmation may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Guarantor and Bank have executed this
Affirmation of Guaranty as of the first date above written.

              SAFEGUARD SCIENTIFICS, INC.
 
       
 
  By:   /s/ Steven J. Feder
 
       
 
  Title:   Senior Vice President and General Counsel
 
       
 
            COMERICA BANK
 
       
 
  By:   /s/ Jessica Breuer
 
       
 
  Title:   Corporate Banking Officer
 
       

 